 PRECISIONTOOL & DIE MFG. CO.Frank S. Malek and AzzettaG. Malek,Partners,d/b/a Precision Tool and DieMfg. Co.andDan-ielBaughman.Case 6-CA-6413August 2, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn April 9, 1973, Administrative Law Judge Thom-asWilson issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and General Counsel filed limitedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs Iand has decided to affirm the rulings, findings,' andconclusion 3 of the Administrative Law Judge as here-in modified, and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Frank S. Malek and AzzettaG. Malek, Partners, d/b/a Precision Tool and Die1Respondent's request for oral argument is hereby denied In our view, therecord, exceptions, and briefs adequately present the positions of the parties2General Counsel takes exception to the inadvertent failure of the Admin-istrative Law Judge to dispose of certain 8(a)(I) complaint allegations basedupon the following incident The credited evidence establishes that Malektold employee Dean Attleberger in June 1972 that he knew that the signatureof Attleberger's son, employee Ronald Attleberger, was on the petition earli-er drafted by Baughman, and that his son was not in averygood positionassociating with people like BaughmanWe agree with General Counsel that this statement contained an impliedthreat that employees would suffer if they engaged in protected concertedactivities similar to those engaged in by Baughman and Attleberger in draft-ing the petition to which Malek referred In that respect, we find it violatesSec 8(a)(I)Contrary to General Counsel, however, we do not find that Malek's indica-tion to Dean Attleberger that he knew that Baughman was the instigator ofthe petition supports the finding that Malek created the impression that theemployees were under surveillance in violation of the same section of the ActAs found by the Administrative Law Judge, the petition was openly circulat-ed in the plant with the knowledge of Respondent's supervisory personnelWe shall therefore dismiss the allegation that the Respondent engaged inunlawful surveillance of its employees' concerted activities3Although we affirm the Administrative Law Judge's conclusion thatRespondent violated Sec 8(a)(I) of the Act by discharging Baughman, wedo not adopt his further finding that Respondent thereby also violated Sec8(a)(3) of the Act As the Administrative Law Judge apparently framed hisremedial order to remedy the violations found herein, our additional findingsrequire no modification in the order205Mfg. Co.,Oil City,Pennsylvania,its officers,agents,successors,and assigns,shall take the action set forthin the Administrative Law Judge's recommended Or-der.IT IS FURTHER ORDERED that paragraph 5(a) of thecomplaint be, and it hereby is, dismissed.DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Administrative Law Judge: Upon acharge duly filed on November 9, 1972, by Daniel Baugh-man, an individual, referred to herein by name or as theCharging Party, the General Counsel of the National LaborRelations Board, referred to herein as the General Counsel Iand the Board, respectively, the Regional Director for Re-gion 6 (Pittsburgh, Pennsylvania), issued a complaint datedDecember 29, 1972, against Frank S. Malek and Azzetta G.Malek, Partners, d/b/a Precision Tool and Die Mfg. Co.,herein referred to as the Respondent.The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and (3) andSection 2(6) and (7) of the Labor Management RelationsAct, 1947, as amended, herein referred to as the Act.Respondent duly filed its answer admitting certain allega-tions of the complaint but denying the commission of anyunfair labor practices.Pursuant to notice, a hearing thereon was held before mein Oil City, Pennsylvania, on February 1, 1973. All partiesappeared at the hearing, were represented by counsel, andwere afforded full opportunity to be heard, to produce andcross-examine witnesses, and to introduce evidence materialand pertinent to the issues.' At the conclusion of the hear-ing, oral argument was waived. Briefs have been receivedfrom General Counsel and Respondent on March 1, 1973.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTIBUSINESSOF RESPONDENTThe complaint alleged, the answer admitted, and I findthat:Respondent, a Pennsylvania partnership with its princi-pal office and sole place of business located in Oil City,Pennsylvania, is engaged in the nonretail manufacture ofmachined parts. During the 12-month period immediatelypreceding the issuance of the complaint, Respondent fromits Pennsylvania facility shipped goods and materials valuedin excess of $50,000 directly to points outside the Common-wealth of Pennsylvania and to employers within the Com-1This term specifically includes the attorney appearing for the GeneralCounsel at the hearing2General Counsel's motion to correct the record, dated February 27, 1973,ishereby granted in the absence of objections205 NLRB No. 66 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonwealth of Pennsylvania who themselves are directlyengaged in interstate commerce.Accordingly, I find that the Company is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.ThanksgivingFirst day of deer seasonChristmasa.-1: These holidays will be paid in the pay period inwhich they occur. If an employee works on a holiday,he will be paid time and a half plus his paid holiday.11THE UNFAIR LABOR PRACTICESA. The FactsDaniel Baughman began his employment with Respon-dent some 16 years ago. He worked steadily thereafter forRespondent until September 12, 1972, when his employ-ment suddenly came to an end under circumstances whichwill be more fully described hereinafter.Frank Malek started his 19-year-old son "Butch" 3 work-ing in the shop some 7 years ago. Malek had him workingwith Baughman in order to learn the trade. After a coupleof years, it became apparent that Baughman and Butch didnot get along, so at that time Malek separated the two andassigned Butch to another portion of the plant. HoweverBaughman and Butch continued to remain antagonistic, afact which was well know throughout the plant.Sometime inlateMay 1972,1 Baughman and a fellowemployee, Ronald Attleberger, and a few other employeeswere not too satisfied with the benefits they were receivingin the shop. Baughman and Attleberger particularly dis-cussed the possibilities of securing a better paid vacationplan, retirement plan, insurance premiums paid equally bythe employer and employee, time and a half for work over8 hours,and paid holidays. They discussed with almost allthe other employees, with the exception of Butch, the possi-bilities of drawing up a petition requesting such benefitsfrom Respondent. Following such discussion, Baughmanand Attleberger drew up a rough draft of such a petitionwhich was further discussed with their fellow employeesindividually in the shop during working hours. ForemanEdward Tecza was among those with whom such discus-sionswere had at this time.As a result of these numerous discussions in the plantwith their fellow employees and Tecza, Baughman and Att-leberger drew up the following proposed petition whichBaughman had his wife type up at his home:To: Management of Precision Tool & Die Mfg. Co.From: Employees of Precision Tool & Die Mfg. Co.Subject: Employee BenefitsWe, the undersigned, have discussed the followingbenefits and wish to present them to you for your con-sideration.A. Paid Holidays: We wish to have eight paid holidays.These being:New Year'sGood FridayMemorial DayIndependence DayLabor Day3Young Malek, Jr., will be referred to by his nickname hereinafter in orderto distinguish him from his fatherAll dates are in the year 1972 unless otherwise specified.B.Overtime: Anything after eight hours a day will bepaid time and a half, including Saturday and Sunday.C. Pension Plan: The pension plan that was agreedupon will be put into effect before or on July 1, 1972for all eligible employees. Those employees who are noteligible will be compensated with a bonus equal to whatthe management would have paid into the pension planif they were eligible.D. Vacation: Paid vacation according to the followingschedule:After 1 year-1 weekAfter 5 years-2 weeksAfter 10 years-3 weeksAfter 15 years-4 weeksE.Hospitalization: Insurance to be paid on the sameemployee-management ratio as in the past.Signature of employees:After the petition had been typed, Baughman brought itback into the plant where he showed it to Foreman Teczaand employee Ramond Schmader who again discussed thematter. As a matter of fact it was Tecza who was one of thefirst to suggest that the men should draw up a list such asappears in the petition. At this conference, Baughman sug-gested that Tecza take the petition into Malek. Tecza re-fused on the grounds that he, Tecza, was really in the middlebetween Malek and the employees.Thereafter, Baughman showed the typed petition to thevarious employees in the plant and solicited their signaturesto the petition. This activity went on for about a week. Theeffort was not very successful as only four employees, in-cluding Baughman and Attleberger, signed.About the middle of June, Malek and Tecza met in theplant at Schmader's machine where Malek inquired as towhy the men were dissatisfied, that he had heard there wasa list of demands and wanted to know if the men werestarting a union. Tecza told him that there was a list and thatif he wanted to see it Tecza would get it for him. Malek didnot want to see the list. Tecza told him of the demands,particularly about overtime and holiday pay. Either at thisor at a subsequent meeting on the same subject betweenMalek and Tecza, Malek told Tecza that Respondent wouldgrant this or that of the listed demands and authorizedTecza to inform the men to that effect. Tecza did so.During this meeting, Malek inquired if Baughman want-ed to be the steward.It was soon known in the shop that some of the demandshad been granted and that Malek had said he was stillstudying a pension plan. As a matter of fact since that timeRespondent has paid for the holidays at the time of theholiday as requested in the petition. However, Malek appar- PRECISION TOOL & DIE MFG. CO.entlyis stillstudying a pension plan.Due to the limited success in securing signatures to thepetition and the granting of some of the demands listed onthe petition, Baughman put the petition into his workboxabout the middle of June where it has remained since. Withthat the agitation for improved working conditions died anatural death.Hence Baughman never presented the petition to Malek,and, therefore, officially Malek was never apprised of thepetition discussed, prepared, and circulated by Baughmanand Attleberger.5About the end of June, Malek was at the work place ofW. Dean Attleberger, father of Ronald Attleberger, talkingabout a work problem. When the discussion concluded,Malek and Attleberger got to talking about the petition.Malek stated that he knew that Baughman was the instiga-tor of the petition and suggested that Attleberger's son,Ronald, was not in a very good position associating withpeople like Baughman. Malek requested that Attlebergerspeak to his son about associating so much with Baughman.As a result of this conversation, Dean Attleberger didspeak to Ronald Attleberger telling him that Malek "had hisbest interest at mind" about his association with Baugh-man.From this time on, things were quiet in the shop untilSeptember 12, except for the fact that Malek paid the em-ployees for the July 4 holiday at the time of the holiday, oneof the demands made in the petition.On the morning of September 12, Butch reported forwork late. It was not unusual for employees to come in towork late in the shop. In fact, from the testimony this seemsto have been a most usual event in the plant. Baughmanhimself was frequently late in reporting to work-often tothe accompaniment of boos and catcalls from Butch. Boosand catcalls for such late reporting was not unusual in theplant either.So, on September 12, as Butch walked into the plant,following a bawling out from his father for his failure to pickhim up at the garage as previously arranged, Baughmangreeted Butch's delayed arrival with an appropriate boo orhooray. Butch immediately changed his direction andrushed over to Baughman's work station, took a swing atBaughman, and collided with him, knocking Baughman onto a work bench and ultimately, entangled with Butch, ontothe floor. The men quickly separated with no further dam-age.Upon hearing the commotion caused thereby, Malekrushed out of his nearby office and said, "What the hell goeson here?" and then, turning to Baughman, he said, "Whydon't you get the hell out of here." To that Baughmanreplied, "If that is the way [Malek] felt, that he [Baughman]was going."Thereupon Baughman put his tools into his toolbox, re-quested and received permission to go to the hospital to5Malek during his testimony denied any knowledge of the petition untilafter September12, butadmitted that in JuneTeczahad informed him ofthe complaints being voiced by the employees about overtime and the pay-mentof the holidays at least6Malek acknowledged having spoken to Dean Attleberger about his sonRonald's association with Baughman at this time207attend to his back, and departed from the shop. He has notworked there since.Baughman promptly applied for unemployment compen-sation. In answering the questionnaire of the Unemploy-ment Compensation Commission inquiry on Baughman'sapplication,Respondent answered that the separation ofBaughman was "permanent" for the reason that Baughman"refused to cooperate and he was an agitator and a problememployee."'B. ConclusionsThere are really only two questions to be answered in theinstant case: (1) Did Baughman voluntarily quit his employ-ment as alleged in Respondent's answer; and (2) didBaughman's concerted activities, i.e., his leadership in thework with other employees on the petition regarding wages,hours, and working conditions applicable to all the men inthe shop, have anything to do with the termination of hisemployment on September 12.The scuffle between Butch and Baughman and the end ofBaughman's employment were to all intents and purposessimultaneous and part and parcel of the same event. Whileit is true that Baughman's booing at Butch's late arrival forwork was, as it turned out, the very beginning of the fracaswhich took place, such boos at this time were commonplacein the plant, especially between Butch and Baughman, whoeverybody knew were not the best of friends. Butch booedButch's late arrivals. Baughman booed Butch's late arrivals.And such booing was not confined to these two, accordingto the evidence here. Between Butch and Baughman suchgreetings were not altogether friendly but, from the experi-ence of the past years, were not considered to be "fighttalk."However, on September 12, Butch, who obviously wasnot in the best of moods after Malek's bawling him out fornot having picked him up at the garage as arranged theevening before, took offense at the boo and rushed Baugh-man with fists flying. As Butch had to go a considerabledistance out of his way to his work place to get up toBaughman, Butch must be considered the instigator andaggressor of the physical assault which followed.Due to the commotion caused thereby, Malek came fromhis nearby office after the men had been pulled apart, or-dered Butch to his work bench, and then turned to Baugh-man with the remark, "Why the hell don't you leave."Although the word "discharge" never entered the conver-sation, Baughman promptly picked up his tools and depart-ed.Any reasonable man would have considered himselfdischarged at this time.Malek's testimony as to whether or not he dischargedBaughman at this time is considerably confusing. He testi-fied as follows:Q. (By Mr. Ferber) Was Mr. Baughman discharged,for fighting with your son?A. Right, well, he wasn't discharged, I suppose hequit I still contend he quit.Q. Did you discharge Mr. Baughman for fighting7Duringhis direct examination,Malek originally denied thathe had madesuch answersto the Commission, but finally admitted thatthe office girl hadbeen instructedby himto so answer the questions. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith your son.A. He quit on his own, I gave him an option.sssQ. Did you discharge Mr. Baughman as a result ofthe fight with your son?A. I did not discharge Mr. Baughman.Q. But on this slip from the unemployment compen-sation, which has been marked General Counsel's ex-hibit 3, you have examined that?A. I examined that, and I gave him an option.ssssJUDGE WILSON Mr. Witness, you are saying that yougave him an option, what option did you give him?THE WITNESS Of staying on or leaving.Q. (By Mr. Ferber) Did you tell him to leave?A. I didn't tell him to leave, I suggested, I said whydon't you leave.Q.Well, does that mean that you discharged him?A. No, it doesn't mean that I discharged him?Q. So you did not discharge him?A. No.Q. But you didn't mention that to the Unemploy-ment Compensation did you?A. I took it for granted, -Q. Not what you took for granted.JUDGE WILSON Let him finish his answer.THE WITNESS I left it up to him whether he wantedto be fired or quit.Iwas sympathetic in his case, and Ifelt that if he wanted to draw his compensation, untilhe could find employment, it was all well and good withme. [Emphasis supplied.]JUDGE WILSON I don't quite understand that, youmay have misspoken yourself, you said that you gavehim an option of being fired or quitting, is that right,is that what you meant to say?THE WITNESS No, I meant this, I gave him an optionof staying on or leaving.JUDGE WILSON That's what I thought you said thefirst time, and the second time I heard it differently.However, despite this testimony, Respondent's report tothe Unemployment Commission on the matter showed thatBaughman's separation was "permanent" and becauseBaughman "refused to cooperate and he was an agitatorand a problem employee."This answer quite clearly proved, contrary to Malek'salleged "misstatement," that Respondent did in fact dis-charge Baughman.Any reasonable employee after hearing Malek's wordswould reasonably consider himself fired. If this was notMalek's intention, then it become incumbent upon him tosonotifyBaughman promptly upon discovering thatBaughman was no longer reporting for work. This Malekdid not do although he testified that he "expected" Baugh-man to come to him to "talk" the matter over. However,Malek never contacted Baughman after September 12 inorder to correct the alleged error. Under these circumstanc-es, the facts require a finding that the "option" Malek gavehim was in fact "to quit or be fired" and that Baughman wasin fact discharged. I find no evidence to indicate thatBaughman voluntarily quit his employment.That brings us to the second question: Did Baughman'sconcerted activity have anything to do with his discharge?In his testimony Malek denied having any knowledge ofthe Baughman-Attleberger petition,as well asthat said peti-tion played any part in Baughman's separation.The Baughman-Attleberger petition was concerted activi-ty in that it was the combined effort of not only the spon-sors,Baughmanand Attleberger, but of all the otheremployees in the shop to improve their wages, hours, andworking conditions for all those employed in the shop. Thiswas protected concerted activity.' This concerted activityand Baughman's part therein was known to and, in fact, wasengaged in by Foreman Tecza so that technicallyat leastRespondent knew thereof through Tecza's supervisory sta-tus.However, the evidence does not require such a technicalfinding of Respondent's knowledge because the provenfacts also show that Tecza informed Malek of this concertedactivity and of the employees' demands in the latter part ofJune in the shop. He even offered to get the petition forMalek. This caused Malek to inquire as to whether the menwere trying to form a union and whether Baughman intend-ed to become its shop steward. After Tecza had presentedsome,ifnot all, of the demands contained in the typedpetition,Malek authorized Tecza to inform the employeesthat certain of their demands would be grantedand somerefused while he was continuing to "work on a pensionplan."Hence it is clear that, contrary to his testimony,Malek personally knew of the concerted activity and ofBaughman's leadership therein.While it is no doubt true that the fracas was the eventwhich sparked Malek's invitation to Baughman to leave theshop, Malek's answerto the Unemployment Commission isconclusive that, despite the lapse of time from the end ofJune to September 12, Malek had not forgotten the partBaughman played in the concerted activates regarding thepetition when he stated the reason for Baughman's perma-nent separation from Respondent as being "refused to co-operate and he was an agitator 9 and a problem employee."From his 16 years of employment, it is quite clear thatBaughman was none of these things-until the advent of hiswork on the petition. Respondent's answer to the Commis-sion isquite conclusive proof that that matter played adefinite part in Malek's invitation to Baughman to leave onSeptember 12. The fight was merely the pretext by which8N L R B v Washington Aluminum Company, Inc,370 U S 9 (1962),Hugh H Wilson Company,414 F 2d 1345 (C A 3, 1969)Guernsey-Muskin-gum Electric Cooperative, Inc,124 NLRB 6189Malek's use of the word "agitator" here regarding Baughman makessense if the reference, as I find, was to Baughman's protected concertedactivities on the petition It does not if, as Malek claimed, it was intendedto refer to Baughman's alleged use of vulgar languageAs noted above, Malek's attempted explanation of various facts were notconvincingIt is interesting to note that Butch may have been reprimanded, but notdischarged, because of the fight PRECISIONTOOL & DIE MFG. CO.Malek rid himself of the leader of the concerted activitiesin violation of Section 8(a)(1) and (3) of the Act. I so find.IIITHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section II,above, occurring in connection with the operations de-scribed in section I, above, having close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Respondent discriminated in regard tothe hire and tenure of employment of Daniel Baughman onSeptember 12, 1972, because of his protected concerted ac-tivities, Iwill recommend that Respondent offer him fulland immediate reinstatement to his formerjob or, if that jobno longer exist, to a substantially equivalent position with-out prejudice to his seniority or other rights and privilegesand make him whole for any loss of pay he may havesuffered by reason of said discrimination against him bypayment to him of a sum of money equal to that which hewould have earned from the date of the discrimination tothe date of Respondent's offer of reinstatement less his netearnings during such period in accordance with the formulaset forth in F.W. Woolworth Company,90 NLRB 289, withinterest thereon at 6 percent per annum.Because of the type of unfair labor practices engaged inby Respondent, I sense an opposition by Respondent to thepolicies of the Act in general and I deem it necessary toorder Respondent to cease and desist from in any mannerinterfering with the rights guaranteed its employees in Sec-tion 7 of the Act.Upon the basis of the foregoing findings of facts andupon the entire record herein, I make the following:CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure ofemployment of Daniel Baughman because of his protectedconcerted activites, Respondent has engaged in and is en-gaging in unfair labor practices in violation of Section8(a)(1) and (3) of the Act.2.By interfering with, restraining, and coercing its em-ployees in the rights guaranteed them in Section 7 of theAct,Respondent has interfered with, restrained, andcoerced its employees in violation of Section 8(a)(1) of Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER 10209Respondent, Fred S. Malek and Azzetta G. Malek, Part-ners, d/b/a Precision Tool and Die Mfg. Co., Oil City,Pennsylvania, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging, threatening to discharge, or otherwisediscriminating in regard to the hire and tenure of employ-ment or of any terms or conditions of employment of anyof its employees because of their concerted activities orother activities guaranteed by Section 7 of the Act.(b) In any manner interfering with, restraining, or coerc-ing our employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Offer to Daniel Baughman immediate and full rein-statement to his former job or, if that job no longer exist,to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges and make himwhole for any loss of pay he may have suffered by reasonof said discrimination against him in the manner set forthin the section of the Decision entitled "The Remedy," withinterest thereon at 6 percent per annum.(b) Preserve, and upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c)Post at its Oil City, Pennsylvania, facility copies of theattached notice marked "Appendix." 11 Copies of said no-tice on forms provided by the Regional Director for Region6, after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employee are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(d)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.It is further recommended that, unless Respondent noti-fies said Regional Director within 20 days from the date ofthisDecision, in writing, that it will comply with the fore-going Order, the National Labor Relations Board issue anOrder requiring the Respondent to take the action afore-said.10 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shallbe deemedwaived for all purposes11 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board." 210DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT in any manner discharge,threaten todischarge,or discriminate in regard to the hire andtenure of employment or of any term or condition ofemployment of any of our employees because of theirconcerted protected activities or because of any actionby said employees guaranteed to them in Section 7 ofthe Act.WE WILL OFFER to Daniel Baughman immediate andfull reinstatement to his former job or,if that job nolonger exist,to a substantially equivalent position with-out prejudice to his seniority or other rights and privi-leges and WE WILL pay him for any loss of pay he mayhave suffered by reason of our discrimination againsthim, together with interest thereon at 6 percent perannum.WE WILL NOT in any manner interfere with,restrain,or coerce our employees in the exercise of their right toself-organization,to form,join or assist a union of theirchoice,to bargain collectively through a collective-bar-gaining agent chosen by our employees,to engage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrainfrom any such activities.DatedByFRANK S.MALEK AND AZZETTAG.MALEK PARTNERS, D/B/APRECISION TOOL AND DIE MFGCo(Employer)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice,1536 Federal Building,1000 Liber-tyAvenue,Pittsburgh,Pennsylvania15222,Telephone412-644-2977.